November 13, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         PATRICIA ANN POTTS, Appellant

NO. 14-12-00648-CV                         V.

   TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, ET AL,
                            Appellees
                ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on June 15, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Patricia Ann Potts.
      We further order this decision certified below for observance.